Case: 1:19-cv-02814-PAG Doc #: 20 Filed: 12/14/20 1 of 2. PageID #: 2033




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



Elena M. Byers,                             )       CASE NO. 1:19 CV 2814
                                            )
                        Plaintiff,          )       JUDGE PATRICIA A. GAUGHAN
                                            )
                  Vs.                       )
                                            )
Commissioner of Social Security,            )       Memorandum of Opinion and Order
                                            )
                                            )
                        Defendant.          )


       INTRODUCTION

       This matter is before the Court upon the Report and Recommendation of Magistrate

Judge Carmen E. Henderson (Doc. 18) recommending that the decision of the Commissioner be

affirmed. Plaintiff has not filed any objections (Doc. 19). The Report and Recommendation is

hereby ACCEPTED.

       STANDARD OF REVIEW

       When objections are made to a Magistrate Judge’s Report and Recommendation, the

district court reviews the case de novo. Federal Rule of Civil Procedure 72(b) provides in

pertinent part:

                                                1
Case: 1:19-cv-02814-PAG Doc #: 20 Filed: 12/14/20 2 of 2. PageID #: 2034




               The district judge to whom the case is assigned shall make a de
               novo determination upon the record, or after additional evidence,
               of any portion of the magistrate judge’s disposition to which
               specific written objection has been made in accordance with this
               rule. The district judge may accept, reject, or modify the
               recommended decision, receive further evidence, or recommit the
               matter to the magistrate judge with instructions.

       As stated in the Advisory Committee Notes, “When no timely objection is filed, the court

need only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” In Thomas v. Arn, 474 U.S. 140, 150 (1985), the Court held, “It does not

appear that Congress intended to require district court review of a magistrate judge’s factual or

legal conclusions, under a de novo or any other standard, when neither party objects to those

findings.”

       DECISION

       This Court, having reviewed the Report and Recommendation and finding no clear error,

hereby accepts the Magistrate Judge’s Report and Recommendation. In accordance with that

recommendation, judgment is entered in favor of the Commissioner for the reasons stated by the

Magistrate Judge and the Report and Recommendation is incorporated herein by reference.

       IT IS SO ORDERED.

                                       /s/ Patricia A. Gaughan
                                       PATRICIA A. GAUGHAN
                                       United States District Judge
                                       Chief Judge
Dated: 12/14/20




                                                   2
